Appeal from a decision and award of the Workmen’s Compensation Board. Decedent was an outside field man and investigator for a casualty insurance company. He worked in The Bronx. On his way from his summer apartment in Woodridge, where he had spent the week end with his family, to The Bronx he was killed in an automobile accident at Middletown. He was carrying files connected with his work in his car. We think his death was in the course of employment for the following reasons: (a) he was an outside worker, not employed in any one fixed place and had left his residence, even though it was a distant and not fully continuous residence, for the area of employment; (b) the employer had knowledge it was the practice of decedent to spend summer week ends at his place in Woodridge; (c) when the business of the employer required it, decedent worked and could be called on to work Sundays and week ends; (d) the presumptions of the statute add strength to the claim. Decision and award affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Brewster, Bergan and Coon, JJ., concur; Heffernan, J., taking no part.